

116 HRES 88 IH: Expressing the opposition of the House of Representatives to a hard border between Northern Ireland and the Republic of Ireland.
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 88IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Brendan F. Boyle of Pennsylvania submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the opposition of the House of Representatives to a hard border between Northern Ireland and the Republic of Ireland. 
Whereas, in 1998, the Government of Ireland, the Government of the United Kingdom, and the political party leaders of Northern Ireland agreed upon the Good Friday Agreement to end years of violence; Whereas the people of Northern Ireland and the Republic of Ireland voted overwhelmingly in favor of the Good Friday Agreement in a referendum on May 22, 1998; 
Whereas the completion of the Good Friday Agreement marked a historic success and has been the basis for a peaceful resolution of a longstanding conflict; Whereas the United States is one of the three guarantors of the Good Friday Agreement; 
Whereas the United States has consistently reaffirmed its commitment to assist in building a strong society, economy, and enduring peace in Northern Ireland; Whereas the United States has continuously supported the International Fund for Ireland and appointed successive Peace Envoys to Northern Ireland; 
Whereas continued United States engagement in the Northern Ireland peace process is essential to protect the Good Friday Agreement; Whereas a 2016 referendum in Britain to leave the European Union has increased concerns about the future of the Good Friday Agreement and sustained peace in Northern Ireland; and  
Whereas the free flow of persons across open borders between the Republic of Ireland and the United Kingdom has been a fundamental aspect of promoting peace and unity throughout the implementation of the Good Friday Agreement: Now, therefore, be it That the House of Representatives opposes the imposition of a hard border, whether one that is strongly controlled by officials, police, or soldiers, or a physical barrier, between Northern Ireland and the Republic of Ireland. 
